***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE NATALIA M.*
                           (AC 42512)
                        Alvord, Bright and Bear, Js.

                                  Syllabus

The respondent father appealed to this court from the judgment of the trial
   court terminating his parental rights with respect to his minor child. He
   claimed that the trial court erroneously concluded that the Department
   of Children and Families had made reasonable efforts at reunification
   pursuant to the statute (§ 17a-112 [j] [1]) that requires a trial court
   to find by clear and convincing evidence that the department made
   reasonable efforts to reunify a parent and child unless it finds, instead,
   that the parent is unable or unwilling to benefit from such efforts. The
   trial court also found, pursuant to §17a-112 (j) (1), that the father was
   unable or unwilling to benefit from reunification efforts. Held that
   because the respondent father, who did not challenge the trial court’s
   finding that he was unable or unwilling to benefit from reunification
   efforts, challenged only one of the two separate and independent bases
   for upholding the trial court’s determination that the requirements of
   § 17a-112 (j) (1) had been satisfied, there existed a separate independent
   basis for upholding the court’s determination, and, therefore, even if
   this court agreed with the father’s claim, there was no practical relief
   that could be afforded to him; accordingly, the appeal was dismissed
   as moot.
            Argued May 14—officially released June 3, 2019**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New Haven, Juvenile
Matters, where the matter was tried to the court, Con-
way, J.; judgment terminating the respondents’ parental
rights, from which the respondent father appealed to
this court. Appeal dismissed.
   David J. Reich, for the appellant (respondent father).
  Seon A. Bagot, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, Ben-
jamin Zivyon, assistant attorney general, Stephen G.
Vitelli, assistant attorney general, and Evan O’Roark,
assistant attorney general, for the appellee (petitioner).
   Ingrid Swanson, for the minor child.
                         Opinion

   PER CURIAM. The respondent father, Paul R.,
appeals from the judgment of the trial court terminating
his parental rights with respect to his daughter, Natalia
M. (child), pursuant to General Statutes § 17a-112 (j)
(3) (B) (i).1 On appeal, the respondent claims that the
Department of Children and Families (department) vio-
lated his rights to due process of law by failing to pro-
vide adequate visitation with his child, which, he claims,
ultimately led the court to terminate his parental rights
after erroneously concluding that the department had
made reasonable efforts at reunification, pursuant to
§ 17a-112 (j) (1).2 The respondent does not claim that
the court erred in its conclusion that he was unable or
unwilling to benefit from reunification efforts. Because
the respondent challenges only one of the two bases
for the court’s determination that § 17a-112 (j) (1) had
been satisfied, we conclude that the respondent’s
appeal is moot.
   The child was born in November, 2016. From the
time of her birth, the department was involved in
attempting to assist the child and her mother. On
December 2, 2016, members of the New Haven Police
Department were dispatched to the Three Judges Motel
in New Haven (motel) to investigate a stabbing. The
child’s mother, the child, and, at times, the respondent
were staying at the motel. The boyfriend of the child’s
mother came to the motel and was holding the child
when the respondent returned to the motel. A scuffle
ensued and the boyfriend, who was injured and bleed-
ing, accused the respondent of stabbing him. During
their search of the scene, the police found narcotics.3
   The petitioner, the Commissioner of Children and
Families (commissioner), took temporary custody of
the child and filed a neglect petition. The court issued
an order of temporary custody on December 6, 2016.
Pursuant to the court’s order, the respondent was given
specific steps, including domestic violence and sub-
stance abuse treatment, as well as the requirement that
he cooperate with service providers. The respondent
failed to comply with these steps. The respondent also
questioned whether he was the father of the child. The
respondent had no contact with the child between
December 2, 2016 and April, 2017, when his paternity
was confirmed. Even after he knew he was the child’s
father, the respondent ignored letters from the depart-
ment offering him visitation with the child, and he had
no contact with her because he was attempting to avoid
being served with a warrant for his arrest.
   On May 18, 2017, the court adjudicated the child, who
has serious health concerns, neglected, and it commit-
ted her to the custody of the commissioner. The court
also ordered final specific steps for the respondent,
with which he also failed to comply. In August, 2017,
the respondent was arrested on charges unrelated to
the alleged stabbing and narcotics incident, and, there-
after, he expressed an interest in visiting with the child.
On October 5, 2017, a permanency plan, which proposed
termination of both parents’ rights and adoption, and
to which the respondent objected, was approved by the
court. Following this approval, the department met with
the respondent to discuss visitation and the child’s med-
ical needs. The department was concerned about the
toll it would take on the child’s health for her to endure
a two hour commute to the prison, and it expressed that
concern to the respondent, who agreed that visitation
should not occur until the child’s health improved.
   On December 5, 2017, the commissioner filed a peti-
tion for the termination of the parental rights of the
respondent and the child’s mother.4 The respondent
underwent a psychological evaluation on April 3, 2018,
which included an interactive session with the respon-
dent and the child. Following the evaluation, the psy-
chologist determined that the respondent had little
understanding regarding the needs of the child or the
impact of his actions on her. In May, 2018, the depart-
ment began taking the child to the prison to visit with
the respondent, the child’s health having improved.
From May, 2018 through November, 2018, the depart-
ment took the child to the prison for visitation approxi-
mately once or twice per month, depending, primarily,
on the child’s health.5 On November 28, 2018, the court
held a hearing on the petition for termination of parental
rights. The court rendered judgment terminating such
rights on December 12, 2018. Specifically, the court
found in relevant part that (1) the department had made
reasonable efforts at reunification and (2) the respon-
dent was unable or unwilling to benefit from those
efforts at reunification.
   The respondent appeals from that judgment on the
sole ground that the court erred in finding that the
department had made reasonable efforts at reunifica-
tion. He argues that this finding was in error because
the department had violated his right to due process
by failing to provide him with adequate visitation with
the child prior to his April 3, 2018 psychological evalua-
tion, at which time the psychologist had observed his
interactions with the child, with whom the respondent
had not had the benefit of prior visitation.
    The commissioner argues that the respondent’s
appeal should be dismissed as moot because the respon-
dent challenges only one of the two bases for the court’s
determination that the requirements of § 17a-112 (j)
(1) had been satisfied. She contends that even if the
respondent is successful in the claim he raises on
appeal, there is no relief that can be afforded to him
because there exists a separate independent basis for
upholding the court’s determination and it is unchal-
lenged by the respondent. We agree and conclude that
the respondent’s appeal is moot because there is no
practical relief that we could afford to him on appeal.
   ‘‘Mootness raises the issue of a court’s subject matter
jurisdiction . . . . Mootness is a question of justiciabil-
ity that must be determined as a threshold matter
because it implicates [a] court’s subject matter jurisdic-
tion . . . . We begin with the four part test for justicia-
bility . . . . Because courts are established to resolve
actual controversies, before a claimed controversy is
entitled to a resolution on the merits it must be justicia-
ble. Justiciability requires (1) that there be an actual
controversy between or among the parties to the dis-
pute . . . (2) that the interests of the parties be adverse
. . . (3) that the matter in controversy be capable of
being adjudicated by judicial power . . . and (4) that
the determination of the controversy will result in prac-
tical relief to the complainant. . . . [I]t is not the prov-
ince of appellate courts to decide moot questions,
disconnected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . In determining mootness, the dispositive
question is whether a successful appeal would benefit
the plaintiff or defendant in any way.’’ (Citations omit-
ted; emphasis altered; internal quotation marks omit-
ted.) In re Jorden R., 293 Conn. 539, 555–56, 979 A.2d
469 (2009).
   Section 17a-112 (j) (1) ‘‘requires a trial court to find
by clear and convincing evidence that the department
made reasonable efforts to reunify a parent and child
unless it finds instead that the parent is unable or
unwilling to benefit from such efforts. In other words,
either finding, standing alone, provides an independent
basis for satisfying § 17a-112 (j) (1).’’ (Emphasis
altered.) Id., 556. In the present case, the court found
that both alternatives set forth in § 17a-112 (j) (1) had
been satisfied—the department had made reasonable
efforts to reunify the respondent with the child, and
the respondent was unable or unwilling to benefit from
reunification efforts.
  Because the respondent challenges only one of the
two separate and independent bases for upholding the
court’s determination that the requirements of § 17a-
112 (j) (1) had been satisfied, even if we were to agree
with his claim, the fact that there is a second indepen-
dent basis for upholding the court’s determination,
which he does not challenge, renders us unable to pro-
vide him with any practical relief on appeal.
   The appeal is dismissed.
    * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
    ** June 3, 2019, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
    1
      Specifically, the court found, by clear and convincing evidence, that
‘‘[t]he child has been found in a prior proceeding to have been neglected
. . . AND the father has . . . failed to achieve such degree of personal
rehabilitation as would encourage the belief that within a reasonable time,
considering the age and needs of the child, [he] could assume a reasonable
position in the life of the child . . . .’’ The court also found that termination
of the respondent’s parental rights would be in the best interest of the child,
pursuant to § 17a-112 (j) (2).
   2
     General Statutes § 17a-112 (j) (1) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that (1) the [department] has made reasonable
efforts to locate the parent and to reunify the child with the parent in
accordance with subsection (a) of section 17a-111b, unless the court finds
in this proceeding that the parent is unable or unwilling to benefit from
reunification efforts . . . .’’
   3
     The respondent was arrested and charged with various crimes. He has
a long criminal record and drug abuse history, which continued even after
the start of these proceedings. For most of these proceedings, the respondent
was in prison.
   4
     The child’s mother consented to the termination of her parental rights
and is not a party to this appeal.
   5
     One visit in October, 2018, was canceled because the department’s visita-
tion supervisor was ill.